Citation Nr: 1014575	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability and, if so, whether the claim should be 
granted.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to 
January 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO concluded that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a left knee condition.  The June 2007 rating decision 
also denied the Veteran's claim for service connection for a 
right knee condition.  In March 2009, the RO concluded that 
new and material evidence had been submitted to reopen the 
claim for service connection for a left knee condition; 
however, the claim for service connection remained denied.  
The Veteran filed a timely appeal to the Board of Veterans' 
Appeals (Board).

Despite the determination reached by the RO with respect to 
the claim for service connection for a left knee condition, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In February 2010, the Veteran testified in a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for a left 
knee disability on the merits and entitlement to service 
connection for a right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disability was previously denied in an unappealed rating 
decision issued in May 1994.

2.  Some of the evidence added to the record since the May 
1994 determination relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1994, which denied service 
connection for a left knee condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the May 1994 determination is 
new and material, and the appellant's claim for service 
connection for a left knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett, supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the Veteran's claim for service connection 
for a left knee disability was previously denied in the May 
1994 rating action.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for a left knee disability in May 1994 on the 
basis that the left knee problems she experienced during 
active service were acute in nature, she had little or no 
left knee disability during the remainder of service, her 
separation examination was negative for complaints with 
regards to the left knee, and her left knee disability at the 
time of the May 1994 decision was the result of a post-
service fall.  She did not appeal that decision and it became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2009).  

The evidence of record at the time of the May 1994 
determination consisted of the service treatment records, the 
reports of VA examinations, and private treatment reports.  
The service treatment records reveal that prior to service, 
she had surgery on the left tibia for removal of a suspected 
osteochondroma on the left shin in 1985.  During the October 
1987 entrance examination, the Veteran denied having a 
history of swollen or painful joints or a "trick" or locked 
knee, and upon physical examination, the lower extremities 
were evaluated as normal, other than the surgical scar on her 
shin.  However, a few weeks after entering service, the 
Veteran was seen for complaints with regards to the left 
knee.  On January 27, 1988 she reported left knee pain of two 
days duration.  She indicated that she hit her left knee on a 
locker three days previously, but did not fall.  Physical 
evaluation revealed no signs of trauma and no discoloration.  
The assessment was left knee pain secondary to overuse.  In 
June 1989, she underwent an arthroscopy and partial medial 
meniscectomy of the left knee.  During the December 1989 
separation examination, the Veteran denied having a history 
of swollen or painful joints or a "trick" or locked knee, 
and upon clinical evaluation, the lower extremities were 
noted to be normal.  

Private treatment reports show that in September 1993, the 
Veteran fell and injured her knee.  A private physician felt 
that she had sustained an acute patellar subluxation.  

The report of a November 1993 VA examination indicates that 
the Veteran complained of swelling, locking, giving out, and 
constant pain of the left knee, and said that she had 
reinjured the left knee in September of 1993.  After a 
physical examination, the diagnosis was swelling of the left 
knee joint likely to have effusion of the anterior 
compartment, history of tearing of anterior cruciate ligament 
and meniscus, and arthralgia of the left knee joint with 
significant limitation of movement.

The evidence received since the May 1994 decision consists of 
additional private treatment reports, the report of a VA 
examination, statements from the Veteran, and testimony 
provided by the Veteran during a hearing before the 
undersigned Veterans Law Judge.  In a January 2008 treatment 
report, a private physician indicated that he felt that the 
Veteran's left knee symptoms are service related.  However, 
in August 2009, a VA examining physician opined that the 
Veteran's current left knee osteoarthritis status post medial 
compartment arthroplasty is not caused by or the result of 
her time in the military.  In February 2010, the Veteran 
testified that she had experienced symptoms of and received 
treatment for her left knee disability on a regular basis 
since approximately one month after discharge from active 
service.  

Upon review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that some of the evidence 
submitted subsequent to the May 1994 decision relates to a 
previously unestablished fact, that is, the possible 
existence of a relationship between the Veteran's current 
left knee disability and active service.  Further, the 
additional evidence furnishes a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a left knee disability.  Thus, the Board finds that new and 
material evidence sufficient to reopen the claim has been 
received.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is 
reopened, and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims on the merits.

the Veteran reported to a private physician in April 2001 
that when she got out of the service, she immediately sought 
treatment for her left knee and followed up until 1993, when 
she was seen for a knee injury when she was nine months 
pregnant.  During the February 2010 hearing before the 
undersigned Veterans Law Judge, the Veteran testified that 
about a month or a month and a half after discharge from 
active service, in approximately February or March of 1990, 
she received treatment at the Western Pennsylvania Hospital 
for her left knee.  However, the claims file only contains 
records from the Western Pennsylvania Hospital dating since 
September 1993.  The Board observes that such clinical 
records could be relevant to the Veteran's claim, as they 
could possibly document treatment of the left knee very close 
in time to her discharge from active service.  Thus, these 
records should be requested and associated with the Veteran's 
claims file.  

Further, if and only if, additional records are associated 
with the claims file, another VA joints examination should be 
provided to adequately address the claim. 

Lastly, the Veteran claims that a right knee disability is a 
result of the left knee disability.  Such matter is 
inextricably intertwined with the issue of service connection 
for a left knee disability.  The Board notes that the Veteran 
has not been provided notice on how to establish service 
connection on a secondary basis.  Such notice can be provided 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA 
notice concerning her claim for 
entitlement to service connection for a 
right knee on a secondary basis.

2.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment from all medical 
providers who have treated her for a knee 
disability since her discharge from 
service, to specifically include the 
Western Pennsylvania Hospital from 1990 to 
1993.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran which are not 
already contained in the claims file.

3.  If, and only if, additional post-
service treatment records are associated 
with the Veteran's claims file, schedule 
the Veteran for a VA joints examination to 
obtain an opinion as to the likelihood 
that the Veteran's current left knee 
disability is related to active service.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that the 
Veteran's current left knee disability is 
related to the Veteran's active military 
service, to include the symptoms and 
arthroscopy and partial medial 
meniscectomy that occurred therein.  

Further, if the examiner finds that the 
left knee disability is related to active 
service, he/she should provide a diagnosis 
for any right knee disability identified. 
Additionally, the examiner should opine as 
to whether it is more likely, less likely, 
or at least as likely as not that any 
current right knee disability identified 
is caused by or permanently worsened 
beyond normal progress (aggravated) by the 
left knee disability.  If a current right 
knee disability is aggravated by the left 
knee disability, the examiner should 
attempt to quantify the degree of 
aggravation.

The rationale for any opinion expressed 
should be set forth.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be issued a supplemental statement 
of the case and be provided an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


